DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen ‘634”) (U.S. Patent Application Publication Number 2015/0178634) and Chen et al. (“Chen ‘523”) (U.S. Patent Application Publication Number 2017/0126523).
Regarding Claims 1, 10, and 19, Chen ‘634 discloses an apparatus comprising: 
at least one processing device comprising a processor (Figure 4, item 401) coupled to a memory (Figure 4, item 403); 
the at least one processing device, when executing program code, is configured to: 
receive results from one or more configuration checks (i.e., checking the performance of a component such as a CPU load) performed on one or more elements of an information processing system, wherein the results are received from a set of one or more interfaces of the information processing system and comprise an indication of detection of a configuration issue (paragraph 0020; e.g., a CPU load being above a predefined threshold [e.g., 90%] is an “indication” that there is a configuration issue [e.g., that the CPU has a bug]) with at least a portion of the one or more elements of the information processing system (Figure 2, item S201, paragraphs 0022 and 0025);
generate one or more remediation actions in response to at least a portion of the results received from the one or more configuration checks (Figure 2, item S205, paragraphs 0027, 0030, and 0032; i.e., generating an action plan to remedy the potential bug, such as looking up characteristics of the bug and retrieving appropriate remedies to correct the bug); and
cause initiation of the one or more generated remediation actions within the information processing system at least in part through the set of one or more interfaces of the information processing system from which the results are received to effectuate remediation of the configuration issue with the portion of the one or more elements of the information processing system (Figure 2, item S206, paragraphs 0032-0034 and 0037; i.e., the Bug BP Unit 310 [Figure 3] receives information about the potential bug and sends a corresponding remediation action through the same interface [the interface to the Bug BP Unit 310]).
Chen ‘634 does not expressly disclose evaluating the one or more generated remediation actions against one or more configuration policies associated with the information processing system.
In the same field of endeavor (e.g., fault remediation techniques), Chen ‘523 teaches evaluating the one or more generated remediation actions (Figure 2, items 220 and 230, paragraph 0021) against one or more configuration policies (e.g., service level agreements) associated with the information processing system (abstract, paragraphs 0023-0024).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen ‘523’s teachings of fault remediation techniques with the teachings of Chen ‘634, for the purpose of assuring that the proposed remediation plan complies with, e.g., a service level agreement.

Regarding Claims 3 and 12, Chen ‘634 discloses wherein the at least one processing device, when executing program code, is further configured to send the one or more remediation actions to a user for authorization before causing initiation of the one or more remediation actions (paragraph 0032).

Regarding Claims 4 and 13, Chen ‘634 discloses wherein the at least one processing device, when executing program code, is further configured to send one or more of the results of the one or more configuration checks and the one or more remediation actions to an external platform for analysis (paragraph 0031).

Regarding Claims 5 and 14, Chen ‘634 discloses wherein the at least one processing device, when executing program code, is further configured to generate code executable by the information processing system that defines the one or more remediation actions to effectuate remediation of the configuration issue (paragraph 0034).

Regarding Claims 6 and 15, Chen ‘634 discloses wherein the at least one processing device, when executing program code, is further configured to cause initiation of automatic performance of the one or more remediation actions to effectuate remediation of the configuration issue with the portion of the one or more elements of the information processing system (paragraph 0032).

Regarding Claims 7 and 16, Chen ‘634 discloses wherein the at least one processing device, when executing program code, is further configured to cause initiation of manual performance of the one or more remediation actions to effectuate remediation of the configuration issue with the portion of the one or more elements of the information processing system (paragraph 0032).
Regarding Claims 8 and 17, Chen ‘634 discloses wherein the at least one processing device, when executing program code, is further configured to cause initiation of third party performance (i.e., a user) of the one or more remediation actions to effectuate remediation of the configuration issue with the portion of the one or more elements of the information processing system (paragraph 0032).

Regarding Claims 9, 18, and 20, Chen ‘523 discloses wherein the at least one processing device, when executing program code, is further configured to: receive results from re-performance of the one or more configuration checks on one or more elements of an information processing system following application of the one or more remediation actions; in response to determining the configuration issue is not resolved by the one or more remediation actions, generate one or more further remediation actions based on at least a portion of the received results; and cause initiation of the one or more further remediation actions within the information processing system to effectuate remediation of the configuration issue with the portion of the one or more elements of the information processing system (paragraph 0025).

Regarding Claims 21 and 22, Chen ‘523 discloses wherein evaluating the one or more generated remediation actions further comprises identifying at least an available subset of the set of one or more interfaces available to perform the step of causing initiation (Figure 1, item 130, paragraph 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for checking remediation compliance.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186